Third District Court of Appeal
                               State of Florida

                        Opinion filed November 05, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-583
                         Lower Tribunal No. 06-43329
                             ________________


                               Weder Vilsaint,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Monica Gordo, Judge.

      Weder Vilsaint, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

      ROTHENBERG, J.
      The defendant, Weder Vilsaint, appeals the trial court’s order summarily

denying his rule 3.850 motion for postconviction relief. We affirm and commend

the trial court for its thorough, articulate, and well-reasoned order.

      Affirmed.




                                           2